Order, Supreme Court, New York County (Kibbie F. Payne, J.), entered on or about November 26, 2008, which directed that defendant be transferred from a secure psychiatric facility to a nonsecure psychiatric facility, unanimously affirmed, without costs.
A fair interpretation of the evidence supports the application court’s findings that while defendant continues to suffer from a mental illness, he no longer shows a level of dangerousness warranting retention in a secure facility, and that he otherwise meets the criteria for retention in a nonsecure facility (see Matter of David B., 97 NY2d 267, 276-279 [2002]; Matter of George L., 85 NY2d 295, 305 [1995]; cf. Matter of Richard S., 6 AD3d 1039 [2004], appeal dismissed 3 NY3d 700 [2004]). Concur— Mazzarelli, J.E, Sweeny, DeGrasse, Freedman and AbdusSalaam, JJ.